Citation Nr: 1731869	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for complex sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2011 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Fort Harrison, Montana.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

In September 2014, the Board remanded this instant matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the instant claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board's September 2014 remand instructed the AOJ to obtain an etiology opinion, obtain the Veteran's Social Security Administration (SSA) records, obtain the Veteran's service personnel records and issue a supplemental statement of the case (SSOC) following the re-adjudication of this issue.  The Veteran's SSA records and service personnel records have been obtained.  In addition, an etiology opinion was obtained in January 2015.   However, after the receipt of this additional evidence, it does not appear that an SSOC was issued.  It is unclear why the AOJ returned this matter to the Board without the issuance of this SSOC.  In light of this deficiency, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in December 2011.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

